Citation Nr: 0217652	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,849.70.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Montgomery, Alabama, Regional Office (RO), which denied the 
veteran's request for waiver of recovery of an overpayment 
of compensation benefits in the amount of $ 24,281.67.  In 
December 2001, pursuant to a request from the veteran for an 
audit of his account, the RO determined that the correct 
amount of overpayment was $3,849.70.

A review of the veteran's substantive appeal, received in 
August 2001, shows that he requested a hearing before a 
Member of the Board at the RO.  In March 2002, the RO sent 
the veteran notice that a hearing was scheduled on June 13, 
2002.  The veteran failed to appear for the scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran divorced his wife, [redacted], on January [redacted], 
1991.

2. In July 1991, the RO informed the veteran that they 
needed the social security numbers of any dependent for whom 
he was receiving benefits and he was asked to provide the 
numbers for his spouse and children.  He responded in 
September 1991 listing the social security numbers for his 
children and for his "wife" [redacted].

3.  In November 2000, the veteran first notified VA of his 
divorce; at that time, he further notified VA that he had 
remarried in June 1999.  

4.  Between January 1991 and November 2000, the appellant 
was in receipt of VA compensation that included an 
additional allowance for his wife.

5.  In February 2001, the RO removed the veteran's spouse 
from his award, effective from February 1, 1991 to November 
30, 1999; this action resulted in an overpayment of 
$3,849.70.  

6.  The veteran did not advise VA of his divorce prior to 
November 2000; the overpayment was created by the veteran's 
intentional failure to report his divorce for the purpose of 
retaining VA benefits; the overpayment was the result of bad 
faith on the part of the veteran.  


CONCLUSION OF LAW

There was bad faith on the part of the veteran in the 
creation of the overpayment of compensation benefits in the 
amount of $3,849.70; waiver of recovery of the overpayment 
is barred.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the April 2001 Committee decision, and the 
statement of the case (SOC), that the criteria for waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $3,849.70 had not been met.  See also, 
supplemental statement of the case (SSOC) dated in December 
2001.  That is the key issue in this case, and the rating 
decision, SOC, and SSOC informed him of the evidence that 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claim 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
performed an audit of the veteran's account.  It does not 
appear that there are any identified and relevant records 
which have not been obtained.  The veteran has not asserted 
that any relevant evidence has not been associated with the 
claims file, or that any additional development is required.  
In addition, in a letter, dated in December 2001, the Board 
notified the veteran of the provisions of the VCAA.  The 
Board therefore finds that VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  The Board further notes that in December 2001, 
the RO requested the veteran to provide any additional 
evidence he wished to have considered in his claim, and he 
was given 60 days to respond.  There is no record of  a 
response.  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  


II.  Overpayment 

Background

In his original claim, received in September 1975, the 
veteran reported that he was married.  In a rating decision, 
dated in August 1987, the RO granted service connection for 
several disabilities, and the RO's compensation award 
included an additional allowance for his wife.  In October 
1988, the veteran was notified that his award included 
additional benefits for his spouse and children; that he 
must notify VA immediately if there was any change in the 
number or status of his dependents; and that failure to 
promptly notify VA of a dependency change would result in 
the creation of an overpayment of his account.

In a VA Form 21-0595d, received in September 1991, the 
veteran listed [redacted] as his "wife".  In a VA Form 21-686c, 
received from the veteran in November 2000, the veteran 
reported that he had divorced his wife on January [redacted], 1991, 
and that he had remarried on June [redacted] 1999.  

In a letter, dated in February 2001, the RO notified the 
veteran that it had removed the veteran's spouse from his 
award, effective February 1, 1991, and that its action had 
resulted in an overpayment to be determined.  See 38 C.F.R. 
§ 3.660(a)(1) (2002).  The RO added an additional allowance 
for the veteran's new wife effective December 1, 2000.  See 
38 C.F.R. § 3.660(a)(2).  
  
In a decision, dated in April 2001, the Committee determined 
that an overpayment of $24,281.67 had been created.  See 
38 C.F.R. § 3.660(a)(3).  The Committee concluded that the 
veteran had demonstrated bad faith in the creation of the 
overpayment.  

The veteran appealed.  Specifically, in his notice of 
disagreement (NOD), dated in May 2001, the veteran stated, 
"I understand that I should have an indebtedness because I 
divorced and it was never reported to VA.  I do not believe 
the amount I received for my spouse during that time would 
amount to $23.822.67."  See also, veteran's substantive 
appeal (VA Form 9), received in August 2001 (expressing 
disagreement only as to the amount of the overpayment).  In 
his NOD, the veteran requested an audit of his account.  

In October 2001, the RO performed an audit of the veteran's 
account.  In a supplemental statement of the case, dated in 
December 2001, the RO notified the veteran of the audit's 
result, that the amount of the overpayment was now 
determined to be $3,849.70, that the veteran had 
demonstrated bad faith in the creation of the overpayment, 
and that a payment of $1,029.84 had been issued as a result 
of the correction.  


Analysis

The Board notes that the appellant initially questioned the 
amount of the indebtedness at issue; however, it appears 
that that issue has been resolved as the RO reduced the 
amount of the indebtedness from over $24,000 to $3,849.70 
and the veteran has, in fact, conceded that there was an 
overpayment in his account as a result of being paid spousal 
benefits following the divorce.  As the validity of the 
indebtedness is not now in issue, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Also of note is that the 
Committee considered the facts in this case, and concluded 
that the veteran had demonstrated bad faith in the creation 
of the overpayment now at issue.  For the reasons that 
follow, the Board agrees with this conclusion, and finds 
that waiver is precluded pursuant to 38 U.S.C.A. § 5302(c) 
due to bad faith.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.963(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration 
will be given to various elements, which are not intended to 
be all inclusive.  These elements are the fault of the 
debtor where such actions contribute to creation of the 
debt, balancing of faults where VA fault is also involved, 
whether collection of the debt would cause the debtor undue 
financial hardship by depriving her of basic necessities, 
whether collection would defeat the purpose of the VA 
benefit, whether failure to make restitution would result in 
unjust enrichment, and whether reliance on VA benefits 
resulted in relinquishment of a valuable right (i.e., 
changing position to one's detriment).  38 C.F.R. § 
1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good 
conscience standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith only requires 
an intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  

The Board finds that the initial creation of the 
indebtedness of $3,849.70 was solely the result of the 
appellant's bad faith.  The evidence shows that the veteran 
divorced his first wife on January [redacted], 1991.  In September 
1991, he falsely reported to VA that [redacted] was still his 
wife leading VA to continue payments to the veteran for 
which he had no legal entitlement.  He has conceded that he 
did not report his divorce to VA until about nine years 
later, in November 2000.  The record further indicates that 
he had been previously notified that he was receiving 
benefits for a spouse and that he was required to promptly 
report any change in the status or number of dependents.  
See 38 C.F.R. § 3.660(a) (2002).  Based on the foregoing, it 
is the opinion of the Board that the veteran's actions in 
the creation of the overpayment show his intention to seek 
an unfair advantage with knowledge of the likely 
consequences thereof.  Accordingly, the Board finds that the 
overpayment of $3,849.70 is the result of the appellant's 
bad faith.  As the overpayment of $3,849.70 is the result of 
the veteran's bad faith, a waiver is precluded.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.962, 1.965.  The evidence is not so 
evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Waiver of recovery of an overpayment of compensation 
benefits in the amount of $3,849.70 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 




